Situation in Belarus (debate)
The next item is the statements by the Council and the Commission on the situation in Belarus.
Madam President, Commissioner, ladies and gentlemen, I would also like to congratulate my friends here in the House, and whom I have met with. I know that you are all extremely concerned about the situation in Belarus, as indicated by the resolution that you adopted in May and our recent exchange of views on 16 September within the Committee on Foreign Affairs, following the General Affairs and External Relations Council.
We explained then that the Council would be closely monitoring the legislative elections in Belarus, which took place on 28 September. The results are not encouraging. The Office for Democratic Institutions and Human Rights has of course identified a few positive developments, but the election process did not satisfy OSCE requirements for democratic elections. We note that no member of the opposition will have a parliamentary seat.
In the Presidency's declaration, published on 30 September, we spoke of our concerns on the subject of democracy and human rights. We continue to call on the Belarus authorities to cooperate fully with the Office for Democratic Institutions and Human Rights in order to comply with international democratic standards.
The Council will continue to work on a strategy for Belarus. There is wide consensus among Member States that the measures taken must reflect the actions of the administration over the summer, and particularly the release of the last remaining political prisoners. We must also take into account the geopolitical situation created by the Georgia conflict. We must ensure that the positive signals observed recently continue, such as the peaceful opposition demonstration following the election results, which took place without intervention from the security forces. We must also guarantee the safety and freedom of movement of political dissidents.
The Council is currently discussing a possible resumption of political contact and a possible suspension of visa sanctions. It is of course selective, and these discussions are ongoing. The Belarus foreign minister, Mr Martynov, was invited to a troika during the Council meeting due to take place in Luxembourg on 13 October. We will review the situation with him. It will give us a chance to renew our commitment to progress in terms of democracy and human rights.
Before I conclude, ladies and gentlemen, I would like to once more congratulate Mr Protasiewicz, and Mr Milinkevich and Mr Kozulin, who are here in the gallery, and to reassure them that the European Union remains open to a progressive re-engagement with Belarus, to strengthening ties with the administration and the Belarus people, and committed to continuing to help Belarus civil society.
Member of the Commission. - Madam President, I am speaking in this debate on behalf of my colleague Benita Ferrero-Waldner.
The situation in Belarus is in a state of flux and calls for a measured and strategic response from the European Union. At the present time we are faced with a complex reality.
To begin with, it is very clear that we were disappointed with the parliamentary election on 28 September and the way it was conducted. The election did not match up to international standards or to our expectations. We are all agreed on this and I will not dwell on the subject.
On the other hand, some progress was made before the election with the freeing of political prisoners and also in connection with the election, where Belarus cooperated with the OSCE/ODIHR and its observers ahead of the elections. The freeing of the remaining political prisoners was regarded as an essential step not only by ourselves, but also by the opposition: this move reduced and eased the level of fear in civil society, where imprisonment on political grounds is no longer seen as a fact of life, even though the threat still exists.
And yet, while at the time we welcomed the freeing of the political prisoners, we did not respond tangibly with positive measures, with the election just around the corner. But now we should not delay our response any longer. Similarly, just as the freeing of the political prisoners was a decisive gesture, the cooperation of the Belarusian authorities with the OSCE observers cannot be ignored, nor can the - albeit limited - access to the media for all the candidates be overlooked. These are major steps forward compared with the previous, presidential, elections in 2006.
How do we now make sure that these steps forward are maintained and consolidated? How do we make sure that also in the future there are no political prisoners in Belarus? How do we make sure that the OSCE/ODIHR can continue its cooperation with the Belarusian authorities until the publication of its final report on the election in two months and, beyond this, follow up the report? What can be done to prevent any toughening of the rules applying to the media and to provide greater legal certainty for NGOs to work in?
I am here to listen to the Parliament's views.
It is our belief that resuming the dialogue at political level with the authorities, without ceremony but with realism, is the response we must give Belarus today. It is important that we can have contacts at the appropriate level, in order to make sure that our message gets across.
I would add that generally speaking, whatever the exact details of our response, our line must be 'gradual and proportional'. These two principles will guide the delivery of our response to Belarus and will enable us to encourage the democratic development we all hope for.
In the meantime, the Commission will make available all its expertise in order to strengthen contacts with the Belarusian administration in sectors of shared interest such as energy, environment, customs and transport. These contacts have demonstrated their worth by promoting the development of networks between persons and between administrations.
In parallel we will stick doggedly to our support to civil society, helping Belarusian NGOs, promoting development of an independent press and the European Humanities University in exile in Vilnius. I promise to keep up our effort and to strengthen our links with civil society.
In conclusion, Belarus, a country at the heart of Europe and a neighbour of three of our Member States, is faced with a historic choice: either it takes the necessary steps towards democracy and real independence, or it resigns itself to stagnation and growing dependence on one country.
It remains our wish to welcome Belarus as a full partner in our European Neighbourhood Policy and the future Eastern Europe Partnership. I therefore call for your support so that we can determine the right approach that will, at this crucial time for the stability of our continent, encourage Belarus to make real progress towards democracy and respect for human rights.
on behalf of the PPE-DE Group. - Madam President, when a sitting president wins all the seats in his Parliament, we can probably assume that something is amiss. Not even Robert Mugabe in Zimbabwe has managed a clean sweep as President Alexander Lukashenko did last month in Belarus.
I do not dispute that Lukashenko enjoys widespread popularity in a country largely insulated from post-Soviet reality. But his iron grip on power has turned his country into an international pariah.
For the European Union it does not make sense to welcome the presence of the last European dictator on our own doorstep. Nevertheless, we should always seek to challenge and also at the same time to engage with Belarus. The recent release of political prisoners therefore presents us with an opportunity. Whether Lukashenko's move constitutes an overture to the West remains to be seen, but we should be ready to respond with our own incentives to recognise and reward Belarus as appropriate.
We should not discount the possibility that Lukashenko is blackmailing the Kremlin, which has hitherto been vital to his stranglehold on political power. If this is indeed the case the EU should not be afraid to wield the carrot as well as the stick and therefore I welcome Foreign Minister Martinov's imminent visit.
Belarus has much to gain from closer ties to the European Union, not least the partial alleviation of widespread poverty caused by a stagnating economy. Nevertheless the fact remains that Belarus is still not a member of the Council of Europe. Ratification of its Partnership and Cooperation Agreement with the EU remains frozen. Belarus remains a country where human rights are routinely disregarded, political dissent is not tolerated and a free press is a distant pipe dream.
Once we have started dangling the carrot, we should also make sure we still have the stick in the other hand. I personally hope nevertheless that Belarus, if it does not reunite with Russia as some within the Kremlin would like, will one day enter its rightful place amongst the European family of free nations.
Madam President, firstly, we too are dissatisfied with the outcome of the elections in Belarus, and we agree with the conclusion of the OSCE/ODIHR that the elections fell short of our European standards. Therefore, there is absolutely no reason to change EU policy towards Belarus now.
We do agree that it is good to look at whether we can initiate dialogue with the Belarusian authorities on an informal basis, as has also been proposed by the French Presidency, on a possible follow-up. Follow-up measures must chiefly originate on their side. If Belarus is prepared to develop a dialogue with the European Union on the possibility of increasing freedom in its society, and to create elbow room, including for the opposition, the European Union will be able to respond. Until then, I do not support lifting the existing sanctions against a number of leading figures in the country who are not permitted to enter the EU. There have been a number of encouraging signs over recent months - these have already been mentioned by my fellow Members in this House - which indeed give cause to look at whether progress can be made by means of dialogue with the country.
Secondly, if the Foreign Minister, Sergei Martynov, is invited to talks in Luxembourg, I propose that the Council also contact the opposition. There are two prominent representatives of the opposition here - Mr Kazulin and Mr Milinkevich. Why has the Council not invited them, too, to talks?
On a final note, if dialogue is established with Belarus on possible reforms, we think it important that the opposition be involved. There is a precedent: some seven years ago a kind of informal dialogue was held in Belarus itself, partly under the auspices of the European Parliament, which was called the Parliamentary Troika on Belarus. It would be possible, if the Belarusian authorities were prepared to do so, to restart that dialogue via a kind of troika of the European Parliament, the OSCE and the Council of Europe. After all, whatever we do in Europe, whatever discussions we hold, the opposition must be involved.
Madam President, the course, and also the outcome, of the elections in Belarus clearly demonstrate that although Alexander Lukashenko is signalling a desire to develop relations with the European Union, he imagines that the dialogue may be initiated and conducted on his terms and without any concessions on his part. We must, however, be aware that an improvement in relations with the European Union is not only in the objective interests of Belarus, but also in the interests of Lukashenko himself. Constant pressure from Russia to take over control of key sectors of the Belarusian economy may lead to such dependence on Russia that Lukashenko's hold over the country will be seriously weakened. One possible way out, then, is to involve Western companies in a privatisation programme that has become necessary because of the condition of the Belarusian economy. This is the only way in which Belarus will escape being bought out by politically controlled Russian capital.
Dialogue must therefore be commenced, if only to bring about legal and political conditions in Belarus that will encourage the investment of EU capital in the country. This dialogue must not, however, provide an opportunity for the regime to acquire credibility or be legitimised. It must therefore be accompanied by actions on the part of Belarus that, albeit not greatly but at least visibly, will clearly indicate the direction of changes to the political system. Meanwhile, each conversation with representatives of the Belarusian authorities, wherever it might be held, should be balanced with meetings at the same level between EU politicians and the most important representatives of the opposition.
Madam President, Commissioner, President-in-Office of the Council, ladies and gentlemen, on behalf of the Group of the Greens/European Free Alliance, I welcome the delegation of the well-known politicians Alexander Milinkevich and Alexander Kozulin, who are following our debate here in the European Parliament today and will then be able to report back to their own country on it.
It is still a problem that information on our work here for the country of Belarus has to take this route because there are no other options. This is a sign that the basic preconditions for democratic development in Belarus have still not been established. Freedom of opinion and freedom of information are essential for democracy.
This summer, President Yushchenko made a public promise to conduct the elections in his country openly, democratically and fairly, and he broke that promise. An election campaign that denies the opposition any possibility of presenting its candidates throughout the country and changes the conditions so fundamentally that even a well-organised opposition is not able to get even one candidate elected is not a fair, democratic election. Therefore, our resolution is clear on this point.
We need to include the prerequisite of having the visa ban lifted and at this point, the prerequisite of a new financial instrument to be equipped with funds to support the opposition and the people in their efforts to establish democracy.
Madam President, the policy of fast-track door-opening to Belarus has been poorly drafted and conducted in an amateurish manner. Declarations of a warming of relations have begun to emanate from the European Union and some Member States before the Lukashenko regime has taken any lasting step towards freedom. We have done this on trust. This lesson should teach us to be more precise in future.
Of course we can open up to Belarus, but only when the government in Minsk takes concrete steps in favour of freedom: initiating political dialogue through a television channel or newspaper for the opposition; EU aid for at least a partially free parliament that includes opposition figures put forward by the people, not by Lukashenko. This is the only tactic - something for something - that will maintain our credibility and bring about an opportunity for the democratisation of Belarus.
Madam President, if all parties have an equal chance of winning seats in elections in Belarus, there is every chance that the party of the incumbent President, Alexander Lukashenko, will win the most. He is held in high regard by those who set more store by social security than by individual liberties. They appreciate the much lower level of upheaval in Belarus compared to a number of other former Soviet republics. On the other hand, he inspires loathing among people who reject his pursuit of unification with Russia. They are attached to the separate Belarusian language, which was the reason for the establishment of the country almost 90 years ago. Many intellectuals who look more to Poland, Lithuania and the European Union have left the country.
There must be an end to the beating of demonstrators, the imprisonment of opponents and all other attempts to make it impossible for opposition parties to survive. Electoral law that makes it easy to exclude the entire opposition from parliament is bad electoral law. We must not seek confrontation with the country but rather do everything possible to support its democratisation.
Recently, there has been some improvement in the situation in Belarus compared to previous years. Political prisoners have been released and the government is seeking to engage with the European Union. The government had also announced that the parliamentary elections would be fair this time - but what happened next far from bore that out. Belarus still employs capital punishment and, in derogation from the law, the media are not independent. In the coming period, freedom of movement between the EU and Belarus must be promoted, and dialogue must be held with both the government and the organisations not under government control.
Madam President, many Belarusian citizens hope for an improvement in relations with the European Union, resulting in a positive dynamic of reform in their own country. I support this desire wholeheartedly. This is also why all the European institutions, without affecting their own political credibility and subject to strict conditions (see paragraph 10 of the resolution), should seek gradual engagement with Minsk.
I consider it an important tangible step in this direction that we adjust - that is, lower (see paragraph 13 of our resolution) - the cost of the EU visa for Belarusians: currently EUR 60 for Ukrainians as against EUR 35 for Russians. I should like to hear what the Council and the Commission think of this proposal.
One thing that I found strange in the resolution - which I otherwise intend to support - was paragraphs 7 and 8. In these paragraphs we call for truly democratic elections and also respect for human rights, but we only address the Belarusian Government. We should also be addressing the parliament, as that is our natural discussion partner.
(PL) Madam President, the elections that have taken place in Belarus have already been reported on by the OSCE mission. They were neither transparent nor honest nor democratic. It is, however, a fact that political prisoners, at least the main ones, were released. Nevertheless, the reasons for which they were imprisoned have not been eliminated. We do not have complete certainty that in the near future either they (those temporarily released) or new prisoners will not be arrested in Belarus. We have to ensure that the causes are eliminated and not just the effects. It is also worth recalling, given the opportunity presented by this debate, that there are 14 other people in Belarus whose freedom is restricted by being condemned either to house arrest or to enforced labour for activities supporting human rights and freedom.
Our declaration is a very balanced one. On the one hand it expresses satisfaction at the release of the prisoners, while on the other it views the course and outcome of the elections with dissatisfaction. Meanwhile, in paragraph 12 Parliament agrees with the 'step-by-step' policy in future negotiations with Belarus and says that we may agree to a partial suspension of sanctions for a maximum of six months on condition that there are some very substantial changes, which would improve the situation above all for media freedom in Belarus. This is a good move, and I am a keen advocate of it, while at the same time I would like to appeal to both the French Presidency and the Czech Presidency, which will take over for the first half of next year, to ensure that whenever there are official meetings with representatives of the Belarusian authorities, time must also be found for meetings with representatives of the opposition. The will must also be found to reduce the cost of visas for Belarusians, because otherwise we shall not bring this nation closer to Europe.
As a Pole I would like to express my appreciation of the fact that Parliament decided to take note that the activities of the Polish minority in Belarus are restricted by the Belarusian authorities, and that there is a legally elected authority representing Poles, headed by Angelika Borys.
Madam President, the resolution on the situation in Belarus reveals what Brussels and Minsk could do in order not to lose the momentum for improving their relations.
I support the approach taken by Jan Marinus Wiersma, which also mirrors the stance taken by the Belarusian opposition of Alexander V. Kazulin and Alexander Milinkevich. The policy of the EU, to punish Belarus and the Belarusians for the actions of their regime, did not achieve the envisaged results. It is necessary to open all gates for people-to-people contacts, and bring down visa barriers which are contradictory to common sense.
Providing Minsk is really willing to improve cooperation with the EU, this should create more favourable conditions for the kick-off of mutual discussions, not only externally but also domestically. It can be done by starting talks on the political, economic, social and human rights issues involving all political parties, opposition forces, NGOs and trade unions.
(NL) Madam President, President-in-Office of the Council, just a few weeks ago you thought it premature to invite the Belarusian Foreign Minister, Sergei Martynov, to Paris. Now you obviously believe that the time is right. To be frank, even after your statement, I am still at a loss to understand the precise reasoning behind this change in direction. After all, as everyone here has already noted, the elections of 28 September by no means met the standards that are familiar to us all and by which you, too, set so much store. A meeting at this level and in this setting - informal or otherwise - appears to be the regime's reward. A reward for what, however?
This morning I, too, had the pleasure of exchanging views once more with Mr Milinkevich and Mr Kazulin. The Belarusian opposition is united and possibly stronger than ever. The same opposition must then be given the opportunity to reach out to the Belarusian people, and the Belarusian people must be given the opportunity to experience European liberties directly. It is unacceptable that an EU visa should still cost EUR 60 when the average monthly salary in Belarus is a paltry EUR 250. How many more times must we ask for this?
I do not dispute the usefulness and necessity of some level of dialogue. It is clear, however, that Mr Lukashenko's fine words are often empty words, and so the dialogue envisaged must be justified, and also very targeted. My question here is as follows: what exactly is the Council's specific road map? I should very much like more information on this.
I wish to conclude with a question that Mr Wiersma also raised. Is the President-in-Office prepared to receive Mr Milinkevich and Mr Kazulin, too, next Monday - either before, during or after the conversation with Mr Martynov? That is for you to decide, but let it be clear that this would be the only appropriate signal to send out in the present circumstances.
Unfortunately I will have to leave the Chamber in a few minutes. I do apologise for the inconvenience but I would like to have a straight answer.
(PL) Madam President, today the fate of Belarus, a country of 10 million Europeans, is being weighed in the balance. We cannot stand by and watch this happen. Dictators like Lukashenko only give way under pressure. There is only one question: in which direction will this giving way take place? Since the economic key to the independence of Belarus is held by Russia, its constraints may end in Belarus losing its sovereignty. Pressure from the EU may be effective if Lukashenko has something to lose, and the EU something to offer. It seemed he would agree to changes, but the recent elections can hardly be termed anything other than a farce. The dictator's fear and obstinacy may lead to a loss of sovereignty for Belarus.
Lukashenko does not have to lose out over the democratisation of Belarus if he enjoys a large amount of popular trust. These must, however, be real steps down the road to democracy, not just a put-on show, with the price paid by the Belarusian opposition. Despite the risk of a black scenario, the EU cannot accept this price. Let us not, however, break off the dialogue if the independence of this country is at stake. As Mr Milinkevich said today, the future of democracy in this country depends on whether it can maintain its independence.
(HU) Thank you, Madam President. Even if the Belarusian parliamentary elections, observed by the OSCE, did not meet the requirements for fair and free elections, next week's sitting of the Council of Ministers will in all probability give the green light for political dialogue. Lukashenko has not done anything unusual. After the war in Georgia three political prisoners were set free. This satisfied the EU's only condition for the initiation of dialogue. It is obvious that after the war in Georgia the West needed every little move it could make to try to counterbalance Moscow's growing influence in post-Soviet territory. But if even Lukashenko succeeded in arranging the dialogue to his own liking, what kind of dialogue can we expect with Moscow?
Brussels must initiate dialogue on the basis of a previously agreed benchmark system, otherwise the EU can only lose in this dialogue. Lukashenko will use this to reinforce his domestic authority and keep Moscow on a leash, not to offer gradual political liberalisation. Meantime the EU could lose its greatest Eastern weapon, its image. It's up to us to decide ...
Madam President, I want to warn against a policy which tends to reward the Belarusian leadership in compensation for decisions of the Russian leadership which we do not like.
It is simply wishful thinking to believe that in this way we can generate a rift between Moscow and Minsk, or change the political orientation of President Lukashenko.
We should also not offer words for the liberation of prisoners who should not have been arrested. Indeed, the European Union must avoid the isolation of Belarus and engage in dialogue with the leadership of the country. To this end, it must put in place a motivating package which should convince the regime, and the ordinary citizens who innocently support it, that the European Union could contribute to improving the life of the Belarusian people.
On the other hand, any opening should be gradual, conditional, mutual and focused on principally bringing profit to society and not to the leadership.
Mr Lukashenko stated that opposition is good in any country but not an opposition supported 100% from abroad. The problem is that the opposition in Belarus could not survive because it is crushed by the regime. Therefore we must not abandon the democratic opposition.
Mr President, the visa issue is very important to all Belarusians. But I would like to highlight a specific situation with regard to travel.
The Chernobyl Children's Project International founded by Adi Roche in Ireland brings approximately 1 000 children from Belarus to Ireland each year for a few weeks for rest, recuperation and, in some cases, ongoing medical interventions. In total, 17 000 children have come since the charity started.
Unfortunately, permission has been withdrawn for the children to come to Ireland, and this has devastated everybody concerned: the children, their host families and so many others. This is such a good project and everybody benefits.
An intergovernmental agreement is being worked on and I hope it will be finalised soon, but in the meantime I know that Ireland is seeking an exemption from the ban.
I would ask the Commission and the Council, perhaps in its informal dialogue, to do all they can to ensure the continuation of this very worthwhile project. I know it is just a small part of the overall situation, but it will make such a positive difference to so many lives.
(CS) Mr President, we were outlining foreign policy, we were arguing about the Southern dimension and the Eastern dimension. On 21 August we, the Czechs and Slovaks in the Committee on Foreign Affairs, celebrated the 40th anniversary of the Soviet Army entering Czechoslovakia by debating the situation in Georgia. The Eastern dimension has become a reality. We cannot run away from it, and we must therefore act. Politics is not a concert. Politics is a context and we have the context. For this reason we must fully support Belarus on its route to Europe. I therefore give my full support to the motion for a resolution as it stands. We must not isolate Belarus but we must not call it a democracy either. We must call on Belarus to abolish the death penalty, to let students return to the universities, to allow those who have refused to serve in the Belarusian armed forces to return with impunity and to allow non-governmental organisations to be registered. What about us? What do we have to do? We must demonstrate that we are observing the Copenhagen criteria. We must act as Europe.
(PL) Mr President, above all I would like to welcome Alexander Milinkevich and Mr Kazulin, representatives of the Belarusian opposition, to the European Parliament today. It is very difficult at this time to put a finger on EU policy with regard to Belarus. On the one hand we are constantly having to deal with an authoritarian state, while on the other we are seeing signs of a certain evolution and certain changes to this system of a complicated international situation. EU policy at this time should be directed entirely at the Belarusian people. The question is: who stands to lose most by sanctions? The Lukashenko regime, or the people of Belarus? This is a question we have to answer for ourselves in the various EU institutions. There is no doubt that we must try out a policy at this time that will specify our objectives and bring benefits from EU actions aimed at Belarus.
Mr President, we are currently receiving conflicting signals from Minsk, and this is already some kind of progress in relation to before, but the recent parliamentary election reinforced the popular Western image of Belarus as a kind of banana republic. On the other hand, the recent release of political dissidents is a welcome development. If it is an attempt by Lukashenko to reach out to the West, let us reward his efforts with our cautious support. But we should be under no illusions about the widespread abuses of human rights and political freedoms in Belarus. Our focus must be the people and civil society of Belarus - a cause that this House has a noble and vital tradition of supporting, even more so after today's speech by Ingrid Betancourt.
The people of Belarus yearn to take their place in the new Europe. They need to know that we care and that we will not ignore them.
(CS) Mr President, several important changes have taken place in Belarus during the past few weeks. The most significant was the release of political prisoners: Mr Alexander Kozulin, who is present here, Mr Syarhey Parsyukevich and Mr Andrey Kim. Nevertheless, the parliamentary elections unfortunately fell short of international democratic standards. What does this mean for us? My opinion is that the European Union should provide much more support for the development of Belarusian civil society, the concept of democracy and human and citizens' rights than it has hitherto provided. I also think that we need to consider increasing our financial support, for example for independent media, non-governmental organisations, independent trade unions, etc. Lowering visa fees or abolishing them completely for Belarusian citizens, especially young people and students, should form part of this support for Belarusian civil society. As we have already heard, a visa costs EUR 60, which is equivalent to the weekly salary of an average Belarusian citizen. We should give this some thought.
Mr President, I call on the Council and the Commission to urge the Belarus authorities to end their practice of issuing exit visas to their citizens, in particular children and students. Whereas in most instances a visa is required to enter a country, in Belarus one needs a visa in order to leave the country.
I raised the issue of the international travel ban on children from this country with the Belarus opposition leader Alexander Milinkevich during the PPE-DE Group meeting this morning. He told our Group that the Belarus regime has imposed this travel ban as it does not want children to see how the other half lives.
From my own constituency of Ireland South, something like EUR 70 million has been raised and expended in looking after children and improving the conditions in which they live in their orphanages. My colleague Marian Harkin has already referred to the ban here this evening. I understand now that in fact the bilateral agreement between Ireland and Belarus will not be in place until May or June. Therefore I join with her in calling for the exemption to be granted to Ireland so that children can travel for Christmas and get the help and assistance that they require.
(SK) Mr Milinkevich, Mr Kozulin, I am delighted that you are here for today's debate on your country, Belarus. To me, you represent the prospect of Belarus becoming a free and democratic country one day.
The unfair October election in Belarus once again strengthened Mr Lukashenko's totalitarian regime. Of the 110 seats in the lower chamber of the Belarusian Parliament, not a single one was won by the opposition. Although political prisoners were released in August, they could find themselves back in prison at any time.
Ladies and gentlemen, by making small improvements to the election process Mr Lukashenko is trying to persuade us that the EU has no longer any reasons to isolate Belarus. Although good relations with Minsk would be beneficial to both sides, the Union must demand more than just cosmetic changes in improving democracy. The EU must call for a free media in Belarus and for all democratic forces to be able to participate in the process of governing Belarus.
Mr President, the French Presidency pays close attention to all of the EU's eastern neighbours: Georgia and Ukraine, where the summit on 9 September marked an unprecedented step forward in relations between the EU and Ukraine - Moldova - I was there two days ago to discuss the future of relations between the European Union and Moldova in the form of a new and more ambitious agreement than the current Partnership and Cooperation Agreement. So it is in this context that we are closely watching developments in Belarus.
Like you, we are sorry that the regime did not use the elections on 28 September as an opportunity to signal progress towards democratic standards. At the same time, the EU is pleased to see a few positive developments, notably the release of political prisoners. There must be a debate between foreign ministers in Luxembourg on Monday, under similar to those used by speakers during this debate. Our message is that the European Union is prepared to budge if the authorities in Minsk make an effort. We need a progressive approach - in other words, sanctions are not going to be lifted overnight - and a conditional approach, in that the EU will react to positive signals from the regime, as well as an approach geared towards the welfare of civil society, as Mr Severin said.
I would like to explain that children and students can of course obtain visas. It depends on the embassy, but it is allowed under the Schengen system. We need to put pressure on the authorities in Minsk to ensure that these visas are issued, although the EU is not responsible for this. I would also like to point out that there are specific advantages in terms of young people, children who are close to the Belarus border.
The EU will maintain its support for the opposition. I myself have just had a meeting with Messrs Milinkevich, Kozulin and Protasiewicz and Parliament can pride itself on awarding the Sakharov Prize to Mr Milinkevich. I believe that this gesture is a tribute to the European Parliament. As we have already said, it is essential that if a representative of a Member State goes to Minsk, he or she should meet with the opposition. Therefore, we have not lost hope of the regime evolving towards greater liberalisation, so that Belarus is not left in an exclusive one-to-one with Russia.
Member of the Commission. - Mr President, on the question of whether we are prepared to receive the opposition on Monday on the margins of the GAERC meeting, this is an interesting suggestion. We will look into it and I will pass on the views of the Members to Benita Ferrero-Waldner. However, it is for the Presidency to extend the invitation. If the meeting with the opposition takes place, the Commissioners are of course ready to participate.
On the question of EU assistance to Belarus, assistance focuses on support to civil society and the needs of the population: the combined ENPI resources of EUR 20 million for 2007-2010 to address the needs of the population and democratisation in the broad sense, with the funding from the thematic programme for non-state actors and local authorities and the Instrument for Democracy and Human Rights to support democratisation and civil society in the more narrow sense.
We foresee actions to further the extent of the capacity of NGOs, in particular in the human rights field and independent media. The question was asked about Chernobyl orphans being banned from travel and from stays in Member States. The Commission, together with the heads of missions in Minsk, has raised the issue of Chernobyl orphans with the authorities and we will continue to do so as necessary. In addition the Commission will continue to support the alleviation of the Chernobyl catastrophe.
In conclusion may I say that this vivid debate demonstrates that there is a clear interest in the Belarus issue at this crucial time. Undoubtedly the time has come for making strategic choices on what should be our approach towards Belarus at this complex juncture. I have listened with interest to the views expressed by the Members of Parliament and I understand that, according to some of you, a limited and proportionate suspension of sanctions could be used as a positive lever to press for democratic progress.
We now await the Parliament resolution on Belarus which is due to be adopted tomorrow, and we will take due account of your opinion in our decision which will be taken shortly.
I have received six motions for a resolution in accordance with Rule 103(2) of the Rules of Procedure.
The debate is closed.
The vote will take place tomorrow.
Written statements (Rule 142)
The results of the elections in Belarus speak for themselves. This outcome was largely to be expected: the opposition ended up being crushed by President Lukashenko's powerful machinery that effectively prevented the elections from being properly conducted.
It seems to me that Europe is again turning a deaf ear: claims of election-rigging, intimidation, violence and harassment have so far gone unheeded, despite international observers confirming the clear violations, light years away from the required democratic standards.
I expect the European Union to speak out more clearly and plainly, and to take the necessary political and diplomatic action. Let us avoid the usual proclamations and fine resolutions, the declarations of intent. This would just be hypocritical, symbolic of a Europe unable to express an authoritative and decisive position.
Once again Lukashenko has 'outflanked' the European Union, which has shown its naivety in not setting any initial conditions for the regime. Lukashenko has turned out to be more shrewd a politician than Europe thought. The elections and what went on during the campaign showed that the EU's strategy was poorly prepared. This should make the EU aware of its naivety in its Eastern policy. To begin with Europe will demand specific actions aimed at citizens' freedoms on the part of Minsk if the process of opening up to Belarus is to continue.
It is immeasurably important for the West to recognise these elections as a farce, because they were not free elections. If these elections are recognised, we shall be carrying on with Lukashenko's game with the West, in which Lukashenko will be the only one to benefit further. The media continue not to be free and there is no freedom of association. The mysterious deaths of political activists remain unexplained 10 years later. The liberation of political prisoners does not essentially alter anything. After the elections there will be more persecution.
So far, Donald Tusk's government has not managed to show anything whatsoever in the way of an Eastern policy. Nothing specific has been negotiated with Russia, Georgia has been pacified, Ukraine is continually moving away from Europe, and Belarus has treated our emissary as if he did not exist. I think it would be worth finding out who the author of this compromising Eastern policy is.
Mr President, the European Union is analysing and adjusting its own policy with regard to Belarus. The policy of sanctions and isolation we have pursued so far has not brought the anticipated results. It has failed to alter the repressive nature of the authorities. The Russian offensive in Georgia, signalling a resumption of the Kremlin's imperial ambitions, was a new circumstance. It will most definitely have been noticed in Minsk and in other countries that Russia considers as its sphere of influence. An attempt to take advantage of this new situation with EU diplomacy would seem to make sense, with full awareness of the risk of dialogue with a dictator. This was done in agreement with the Belarusian opposition. An additional circumstance was provided by the parliamentary elections, as a test of good will on the part of President Lukashenko.
'Carrot and stick' diplomacy has not been a success, but that does not rule out a review of policy on Belarus in relation to the way the situation is developing in that country. The aim is still the same - to draw this European country into the sphere of democracy, a market economy and human rights. I am convinced that maintenance of Belarusian independence is a necessary condition, since it is only then that prospects for democratisation of the country will become real. The alternative scenario - democratisation of a country that has been absorbed by the Russian empire - is a historical illusion.
in writing. - (ET) Ladies and gentlemen, Belarus has repeatedly been described as 'Europe's last dictatorship' and remains so today. The parliamentary elections on 28 September were a litmus test. It was a fine gesture for President Lukashenko to release political prisoners before the elections. Yet it has also become clear that the opposition will not enter parliament in the short term. The OSCE assessed the elections correctly.
One of the most important aspects for strengthening Belarusian civil society is the European Union's visa policy. Civil society must be as fully involved as possible in the democratisation of Belarus. In order to be active citizens, people must have a broader world view. And the opportunity to get out of a totalitarian country.
Belarusians need visas in order to travel. Obtaining a Schengen visa is a complex and time-consuming process. The visa process needs to be simplified. People should not be punished. By making circulation of people a complex process, we restrict Belarusians from partaking in the values and culture of the European Union. It is not our intention to punish the civil society of Belarus.
It is high time to change. The people of Belarus deserve as much. And it is our job as Europeans to help them.
With outrageous audacity, and without citing a shred of evidence even as a pretext, the political forces supporting and serving the EU have signed a joint resolution to condemn the Belarusian Government for the elections of 28 September. The resolution proposed by the political forces of the European Left, through the Confederal Group of the European United Left/Nordic Green Left, is similar in spirit. It is obvious that the EU and the parties of the 'European one-way street' (New Democracy (ND), the Panhellenic Socialist Movement (PASOK), the Coalition of the Radical Left (SYRIZA)/Synaspismos and the Popular Orthodox Rally (LAOS)) are aligning themselves with the representatives of imperialism who are rallying round the so-called opposition - the NATO lackey, Mr Milinkevich. This opposition won a 'surprising' 6% in the previous presidential elections and failed to win a single seat in the recent parliamentary elections.
The election results should silence all the objections of EU and US imperialists, because the people of Belarus are supporting their government's policy against NATO and the EU. This is what is so infuriating and demoralising for the political forces of the 'European one-way street'. This time they do not have the pretext of released 'political prisoners', or the excuse of a lack of equal publicity for candidates. Now that they acknowledge the existence of such equality, they are shamelessly and high-handedly claiming that the new parliament has 'doubtful democratic legitimacy'.
The MEPs of the Communist Party of Greece condemn both of these unacceptable resolutions and express their solidarity with the people of Belarus in their struggle against imperialist dominance.
in writing. - Recent elections held in Belarus can be described as anything but free and fair. Stalin's notorious principle that it is not important who receives the votes, but who counts the votes, is still very much respected in Belarus. The votes were mostly counted out of the field of view of the observers, thus the OSCE election observation misson, for example, was compelled not to recognise the elections.
Lukashenka's hypocrisy in his recent courting of the West is unmistakable. He has made promises on the nature of the elections that he has been unable to keep - the rights of numerous election observers were violated by depriving them of their right to oversee the election procedures fully. We should not disregard this severe breach from the ideals of democratic elections. No European Union sanctions should be lifted before an evident regime transition has commenced.
The position of the Council and of the Commission and the resolution of the European Parliament on the situation in Belarus have the objective of evaluating the results of the parliamentary elections held on 28 September, and also their impact on EU relations with Belarus.
The European Union finds itself in a complicated international situation. On the one hand, there is no doubt that Belarus has failed to fulfil its democratic obligations, but on the other we are seeing a gradual, albeit slow, 'melting' of authoritarianism.
During the elections it was possible to observe certain positive phenomena pointing towards democratisation, such as the liberation of political prisoners, the request for independent OSCE observers and an improvement in election observation conditions. The Belarusian authorities did not, however, meet all their obligations. They should confirm their desire to improve cooperation with the EU and create better conditions for dialogue with the EU. They should take genuine action on a broader scale to move towards democracy, respect for human rights and the principle of the rule of law.
I fully support the call from the Commission and the Council to review and possibly suspend some of the restrictions that are in place with regard to Belarus. The development of a civil society must not be blocked. The sanctions imposed by the EU - especially those relating to visa procedures and the costs of obtaining a visa - hit ordinary citizens, not the state authorities.